Case 2:17-cv-00453-SJF-AYS Document 30 Filed 04/12/19 Page 1 of 2 PagelD #: 150

GINSBURG & MISK LLP

ATTORNEYS AT LAW
215-48 JAMAICA AVENUE
QUEENS VILLAGE, N.Y. 11428

 

(7 18) 468-0500

JACKSON HEIGHTS OFFICE FAX (718) 468-0592 NEW YORK OFFICE

37-5! 76TH STREET WWW.GMLAWYERS NET | 19 WEST S77TH STREET

JACKSON HEIGHTS, N.Y. 11372 NEW YORK, N.Y, 10019
(718) 468-0500 (212) 245-0500

April 12, 2019
Via ECF

Honorable Judge Sandra Feuerstein
U.S. District Court

Eastern District of New York

100 Federal Plaza

Central Islip, NY 11722

Re: L.G. v. Long Beach CSD, et al.
Docket No. 17 CV 453

Dear Judge Feuerstein:

This office represents the plaintiffs in the above-referenced
matter. As this Court is aware, this matter was consolidated with
several other cases which were closed on December 13, 2017, pending
issuance of a decision in a relevant New York State Education Law
3020-a proceeding. You have recently extended the deadline to
reopen this case to August 30, 2019.

We have just been advised that a decision has been rendered by
the appointed Hearing Officer who has published his Opinion and
Award on March 31, 2019. The redacted version of the Hearing
Officer’s Opinion and Award has just been provided to the public
and has been reviewed by the undersigned.

It appears that the Hearing Officer has sustained three of the
charges against the teacher Lisa Weitzman and has suggested a
penalty of dismissal. The issue of Ms. Weitzman’s dismissal has
been taken up by the school board and that action was indeed
affirmed at a Special Meeting last week.

Based upon the foregoing, I respectfully request that the
above-referenced matter be reopened and that it be caiendared for
a conference in order to schedule discovery in this long dormant
matter. The undersigned has contacted all counsel for the parties
in the various consolidated actions and no one has raised any
objections to this application.

Should a formal motion be required, please so advise and the
undersigned will be happy to comply.
Case 2:17-cv-00453-SJF-AYS Document 30 Filed 04/12/19 Page 2 of 2 PagelD #: 151

Honorable Judge Sandra Feuerstein
April 12, 2019
Page 2

I thank you in advance for your attention to this matter.

Respectfully submitted,

GNM: de GRRARD N. MISK

(
